NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAVID ROBERT BELL,                              No. 16-56533

                Plaintiff-Appellant,            D.C. No. 3:14-cv-01397-BEN-PCL

 v.
                                                MEMORANDUM*
M. GLYNN, in his capacity as Doctor and
Chief Medical Officer (CMO); et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Southern District of California
                   Roger T. Benitez, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      California state prisoner David Robert Bell appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Bell’s request for oral
argument, set forth in his reply brief, is denied.
§ 1291. We review de novo. Furnace v. Sullivan, 705 F.3d 1021, 1026 (9th Cir.

2013). We affirm.

      The district court properly granted summary judgment because Bell failed to

raise a genuine dispute of material fact as to whether defendants knew of and

disregarded an excessive risk to Bell’s health. See Toguchi v. Chung, 391 F.3d
1051, 1057-60 (9th Cir. 2004) (a prison official is deliberately indifferent only if he

or she knows of and disregards an excessive risk to inmate health; medical

malpractice, negligence, or a difference of opinion regarding diagnosing or treating

a medical condition does not violate a prisoner’s Eighth Amendment rights).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Bell’s requests to file a late and oversized reply brief (Docket Entry Nos. 20

and 21) are granted. The Clerk shall file the reply brief submitted at Docket Entry

No. 18.

      AFFIRMED.




                                          2                                       16-56533